TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00545-CR


                                 Richard Lee Pollard, Appellant

                                                 v.

                                  The State of Texas, Appellee




             FROM THE 33RD DISTRICT COURT OF LLANO COUNTY
       NO. CR6692, THE HONORABLE DANIEL H. MILLS, JUDGE PRESIDING




                    ORDER FOR CLERK TO PROVIDE
                 A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant’s court-appointed counsel has filed a motion to withdraw supported by

a brief concluding that the instant appeal is frivolous and without merit.           See Anders v.

California, 386 U.S. 738, 744 (1967). Appellant’s counsel has certified to the Court that he

provided copies of the motion and brief to appellant, advised appellant of his right to examine

the appellate record and file a pro se response, and supplied appellant with a form motion for

pro se access to the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim.

App. 2014). We hereby direct the clerk of the trial court to provide a copy of the reporter’s

record and clerk’s record to appellant, and to provide written verification to this Court of the date

and manner in which the appellate record was provided, on or before June 15, 2015. See id. at

321.
              It is ordered on June 5, 2015.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish